DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending.

Information Disclosure Statement
The listing of references (or citation to references) in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 5-8 are objected to, as they appear to be substantial duplicates of other claims.   The scope of claim 5 appears to be the same or substantially similar to claim 1.  The scope of claim 6 appears to be the same or substantially similar to claim 2.   The scope of claim 7 appears to be the same or substantially similar to claim 3.  The scope of claim 8 appears to be the same or substantially similar to claim 4.  Applicant is advised that should claim(s) 1-4 be found allowable, claims 5-8 will be objected to under 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Eccentric selector pivot” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Although the specification identifies the selector pivot as feature 15, the specification does not identify corresponding structure.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
This application includes one or more claim limitations that use the word “mechanism” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “Control mechanism” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “eccentric selector pivot” in line 7.  As outlined above, this element is interpreted under 35 USC 112f, but the specification does not identity corresponding structure to accomplish the claimed function.  Thus, it is unclear as to what structure constitutes a selector pivot.  For the purposes of this examination, this language will be interpreted as any feature (and/or equivalents thereof) capable of accomplishing the claimed function, such as a protrusion.  
In addition, claim 1 recites, “particularly in a lock for a car seat backrest” in lines 1-2.  which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It appears as though this feature is intended to be within the scope of the claim and will be interpreted as such.
In addition, claim 1 recites, “the spur gearing” in line 5, “the pawl” in line 8 (and throughout), and “the circular trajectory” in line 13 and line 15.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “a spur gearing,” “a pawl” and “a circular trajectory” and will be interpreted as such.
In addition, claim 1 recites, “its” in line 6.  Numerous elements are previously introduced and thus, it’s unclear as to what structure this language refers.  It appears this language refers to “the transmission gear” and will be interpreted as such.  

Re claim 2, claim 2 recites, “the selector pivot” in line 2 and “the control arm” in line 3 and line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the eccentric selector pivot” and “the radial control arm” and will be interpreted as such.
Re claim 3, claim 3 recites, “the pawl” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “a pawl” (pending amendment of claim 1) and will be interpreted as such.
In addition, claim 3 recites, “a selector arm” and “a control arm.”  However, arms with these numeral identifications are already introduced in the above.  Thus, it is unclear if these are the same or different features.  It appears this language is intended to recite, “the radial selector arm” and “the radial control arm” and will be interpreted as such.
Re claim 4, claim 4 recites, “the angular distance” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “an angular distance” and will be interpreted as such.
Re claim 5, claim 5 recites, “eccentric selector pivot” in line 7.  As outlined above, this element is interpreted under 35 USC 112f, but the specification does not identity corresponding structure to accomplish the claimed function.  Thus, it is unclear as to what structure constitutes a selector pivot.  For the purposes of this examination, 
In addition, claim 5 recites, “particularly in a lock for a car seat backrest” in lines 1-2.  which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It appears as though this feature is intended to be within the scope of the claim and will be interpreted as such.
In addition, claim 5 recites, “its” in line 7.  Numerous elements are previously introduced and thus, it’s unclear as to what structure this language refers.  It appears this language refers to “the transmission gear” and will be interpreted as such.  
In addition, claim 5 recites, “the spur gearing” in line 5, “the pawl” in line 8 (and throughout), and “the circular trajectory” in line 15 and line 20, “the selector pivot” throughout, “the control arm” in the 4th to last line, and “the selector arm” in the 5th to last line.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “a spur gearing,” “a pawl,” “a circular trajectory,” “the eccentric selector pivot,” “the radial control arm” and “the selector arm” and will be interpreted as such.
Re claim 6, claim 6 recites, “eccentric selector pivot” in line 7.  As outlined above, this element is interpreted under 35 USC 112f, but the specification does not identity corresponding structure to accomplish the claimed function.  Thus, it is unclear as to what structure constitutes a selector pivot.  For the purposes of this examination, this language will be interpreted as any feature (and/or equivalents thereof) capable of accomplishing the claimed function, such as a protrusion.  

In addition, claim 6 recites, “the spur gearing” in line 5, “the pawl” in line 8 (and throughout), and “the circular trajectory” in line 14 and line 19, “the selector pivot” throughout, “the control arm” in the 8th to last line, and “the selector arm” in the 8th to last line.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “a spur gearing,” “a pawl,” “a circular trajectory,” “the eccentric selector pivot,” “the radial control arm” and “the selector arm” and will be interpreted as such.
In addition, claim 6 recites, “the selector pivot” in line 3rd to last line and “the control arm” in the 2nd and 3rd to last lines.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the eccentric selector pivot” and “the radial control arm” and will be interpreted as such.
Re claim 7, claim 7 recites, “eccentric selector pivot” in line 7.  As outlined above, this element is interpreted under 35 USC 112f, but the specification does not identity corresponding structure to accomplish the claimed function.  Thus, it is unclear as to what structure constitutes a selector pivot.  For the purposes of this examination, this language will be interpreted as any feature (and/or equivalents thereof) capable of accomplishing the claimed function, such as a protrusion.  
In addition, claim 7 recites, “its” in line 6.  Numerous elements are previously introduced and thus, it’s unclear as to what structure this language refers.  It appears this language refers to “the transmission gear” and will be interpreted as such.  
th to last line, and “the selector arm” in the 10th to last line.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “a spur gearing,” “a pawl,” “a circular trajectory,” “the eccentric selector pivot,” “the radial control arm” and “the selector arm” and will be interpreted as such.
In addition, claim 7 recites, “a selector arm” and “a control arm” in the 3rd and 4th to last lines.  However, arms with these numeral identifications are already introduced in the above.  Thus, it is unclear if these are the same or different features.  It appears this language is intended to recite, “the radial selector arm” and “the radial control arm” and will be interpreted as such.
Re claim 8, claim 8 recites, “eccentric selector pivot” in line 7.  As outlined above, this element is interpreted under 35 USC 112f, but the specification does not identity corresponding structure to accomplish the claimed function.  Thus, it is unclear as to what structure constitutes a selector pivot.  For the purposes of this examination, this language will be interpreted as any feature (and/or equivalents thereof) capable of accomplishing the claimed function, such as a protrusion.  
In addition, claim 8 recites, “its” in line 6.  Numerous elements are previously introduced and thus, it’s unclear as to what structure this language refers.  It appears this language refers to “the transmission gear” and will be interpreted as such.  
In addition, claim 8 recites, “the spur gearing” in line 5, “the pawl” in line 8 (and throughout), and “the circular trajectory” in line 14 and line 19, “the selector pivot” th to last line, and “the selector arm” in the 10th to last line.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “a spur gearing,” “a pawl,” “a circular trajectory,” “the eccentric selector pivot,” “the radial control arm” and “the selector arm” and will be interpreted as such.
In addition, claim 8 recites, “a selector arm” and “a control arm” in the 5th and 6th to last lines.  However, arms with these numeral identifications are already introduced in the above.  Thus, it is unclear if these are the same or different features.  It appears this language is intended to recite, “the radial selector arm” and “the radial control arm” and will be interpreted as such.
In addition, claim 8 recites, “the angular distance” in the 3rd to last line.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “an angular distance” and will be interpreted as such.
Re claim 9, claim 9 recites, “the pawl” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “a pawl” (pending amendment of claim 1) and will be interpreted as such.
In addition, claim 9 recites, “a selector arm” and “a control arm.”  However, arms with these numeral identifications are already introduced in the above.  Thus, it is unclear if these are the same or different features.  It appears this language is intended to recite, “the radial selector arm” and “the radial control arm” and will be interpreted as such.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Vermeulen (WO 03/010026).
At the outset, it is noted that citations to the prior art will be placed in parenthesis subsequent to applicant’s own, and citations will be made to page numbers of the supplied English translation).
Re claim 1, Vermeulen discloses a control mechanism (Fig. 1-5) for a lock pawl, particularly in a lock (page 1) for a car seat backrest (page 1), comprising an electric motor (1) (23) mounted in a housing (4) (1) that is connected with the seat backrest (page 1) and having an output shaft (2) (unlabeled in Fig. 2, from 23 to 27) with a worm gear (3) (27) engaging with the spur gearing (12) (teeth of 19) of a transmission gear (11) (19) rotary-mounted on a transmission pivot (13) (21) and having on its frontal surface (any surface of 19 is a frontal surface) an eccentric selector pivot (15) (16, 9) for 
The phrases reciting, “for” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 2,
Re claim 5, Vermeulen discloses a control mechanism (Fig. 1-5) for a lock pawl, particularly in a lock (page 1) for a car seat backrest (page 1), the control mechanism (Fig. 1-5) comprising an electric motor (1) (23) mounted in a housing (4) (1) that is connected with the seat backrest (page 1), the electric motor (23) having an output shaft (2) (unlabeled in Fig. 2, from 23 to 27) with a worm gear (3) (27) engaging with the spur gearing (12) (teeth of 19) of a transmission gear (11) (19), the transmission gear (19) rotary-mounted on a transmission pivot (13) (21) and having on its frontal surface (any surface of 19 is a frontal surface) an eccentric selector pivot (15) (16, 9) for controlling the pawl (21) (4) of the lock (5) (Fig. 1-5), the pawl (4) mounted on a pawl pivot (22) (see Fig. 4-5, showing 4 pivoting about an unlabeled pivot) for swinging between a blocking position (Fig. 5), in which the pawl (21) (4) blocks a rotary ratchet (31) (3) of the lock (5) (Fig. 1-5) from releasing a catch eye (35) (the bolt inserted into 8 as described on page 3) connected with the car bodywork (page 3), and an unlocking position (Fig. 4), in which the pawl (21) (4) releases the rotary ratchet (31) (3) to release the catch eye (35) (the bolt inserted into 8 as described on page 3), the pawl (21) (4) having a radial selector arm (24) (20), the radial selector arm (20) in the blocking position of the pawl (21) (4) interfering with the circular trajectory of the selector pivot (15) (16, 9) for engagement of the selector pivot (15) (16) with the selector arm (24) (20), wherein pawl (21) (4) has a radial control arm (25) (10), the control arm (10) angled against the radial selector arm (24) (20) and interfering in the unlocking position of the pawl (21) (4) with the circular trajectory of the selector pivot (15) (16, 9) to block the movement of the selector pivot (15) (16, 9, as 10 interferences with 9 in the unlocked position shown in Fig. 4), whereas for blocking movement of the selector pivot 
The phrases reciting, “for” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 6, Vermeulen discloses a control mechanism (Fig. 1-5) for a lock pawl, the control mechanism (Fig. 1-5) comprising an electric motor (1) (23) mounted in a housing (4) (1) that is connected with the seat backrest (page 1), the electric motor (23) having an output shaft (2) (unlabeled in Fig. 2, from 23 to 27) with a worm gear (3) (27) engaging with the spur gearing (12) (teeth of 19) of a transmission gear (11) (19), the transmission gear (19) rotary-mounted on a transmission pivot (13) (21) and having on its frontal surface (any surface of 19 is a frontal surface) an eccentric selector pivot (15) (16, 9) for controlling the pawl (21) (4) of the lock (5) (Fig. 1-5), the pawl (4) mounted on a pawl pivot (22) (see Fig. 4-5, showing 4 pivoting about an unlabeled pivot) for swinging between a blocking position (Fig. 5), in which the pawl (4) blocks a rotary ratchet (31) (3) of the lock (5) (Fig. 1-5) from releasing a catch eye (35) (the bolt inserted into 8 as described on page 3) connected with the car bodywork (page 3), and an unlocking position (Fig. 4), in which the pawl (21) (4) releases the rotary ratchet (31) (3) to release the catch eye (35) (the bolt inserted into 8 as described on page 3), the pawl (4) having a radial selector arm (24) (20), the radial selector arm (20) in the 
The phrases reciting, “for” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

Allowable Subject Matter
Claim 3-4, 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635


/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635